Tilghman C. J.
delivered the Court’s opinion.
This motion is founded on the twenty-second section of the act of 20th March 1810. This act was made for the consolidation of all the acts which gave jurisdiction to justices of the peace touching debts and demands in civil cases; and is almost exclusively occupied with that subject. In the fourth section, mention is made of appeals from the decision of two justices to the Court of Common Pleas or Quarter Sessions; but that cannot affect the present case in which there is no such appeal. The twenty-second'section relates *170particularly to decisions by a single justice. The first part of the section gives the right of removing the cause from the justice by writ of certiorari, and in the latter part it is enacted that the judgment of the Court of Common Pleas shall be final on all proceedings removed as aforesaid, and no writ of error shall issue thereon. It is very clear, that in no part of this section, is there the least allusion to proceedings between landlord and tenant, which are authorized by a different act of assembly, and are conducted in a different manner.
I am therefore of opinion that this law does not prevent the issuing of writs of error in such cases.
Motion overruled.
[Cited in 4 R. 369 ; 26 S. 470.]